Appellant was convicted in the district court of Denton county of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record is before us without any statement of facts. The indictment is in regular form, and the charge of the court presents the law applicable to the offense, and we find no merit in the exceptions taken to the court's charge. We are unable to appraise the weight of any of them in the absence of a statement of facts.
An affirmance is ordered.
Affirmed.
                          ON REHEARING.                         June 25, 1924.